DETAILED ACTION
	Claims 1-4, 7-10, 12-23 are currently pending.  Claims 1-4, 7, 9-10, 12-18 and 20-23 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
 Election/Restrictions
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2019.
In the election made 09/09/2019 the peritoneal cavity was elected, thus claim 19 is properly withdrawn.
Withdrawn Rejections
The prior rejection of claims 1-4, 7 and 9-12 under 112 (a) New Matter is withdrawn as a result of Applicant amended the instant claims to be directed to encapsulated paclitaxel in the fibers.

Examiner’s Note
Applicant's amendments and arguments filed 02/10/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 02/10/2022, it is noted that claim 1 has been amended and claims 13-18 and 20-23 are newly added.
New Rejections:
The following rejections are newly applied based on Applicant’s claim amendments and newly added claims.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 9-10, 12-18 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14:  Claims 1 and 14 are directed to a device of woven fabric wherein the fabric comprises a plurality of warps and wefts with modulated packing density and additionally recites the woven fabric is 1 warp yarns per 1 weft yarns with no gap between heddles (claim 1) or alternately 2 warp yarns per 2 weft yarns with no gap between heddles (claim 14).  It is unclear how the woven fabric can have the specific warp per weft ratio with no gaps but also have variable packing density.  The metes and bounds of the instant claims are unclear as the fabric is taught to have both a specific structure with no gaps and additionally taught to have a variable packing structure.
Claims 3 and 16: Claims 3 and 16 are directed to the weave pattern of the flexible woven fabric is selected form the group consisting of plain weave, twill weave, satin weave, dobby weave, basket weave, jacquard weave, rib weave, leno weave, oxford weave and combination thereof.  Instant claim 1 and instant claim 14 are now directed to 1 warp per 1 weft and 2 warps per 2 wefts respectively.  It is unclear how the broad combination of weave patterns may be accomplished wherein the independent claims require a single specific warp per weft pattern.  Thus, instant claims 3 and 16 have unclear metes and bounds, as it unclear how such broad and varied patterns may be accomplished within the confines of the independent claim weave pattern.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/040399 (previously applied) in view of US 2009/0304771 (previously applied) and Nakielski (Nakielski, Pawel et al, Modeling Drug Release from Materials Based on Electrospun Nanofibers; COMSOL Conference in Rotterdam, (2013) pgs. 1-6).
Regarding claim 1, the limitation of a device comprising a flexible woven fabric having a packing density, wherein the flexible woven fabric comprises electrospun continuous fibrous yarn with individual micro and nano fibers is met by the ‘399 publication teaching continuous filament from electrospun fibers which are assembled into multifilament yarns (abstract) wherein the continuous filaments are well suited for making yarns and fabrics because they are highly flexible and compliant (page 7, lines 1-5). The yarns and fabrics are taught to have flexibility (page 7, lines 25-30).  The woven fabrics are taught to be wells suited for medical applications such as orthopedic or soft tissue repair (page 10, lines 25-30).
Regarding the limitation of wherein the flexible degradable woven fabric comprises a single polymer comprising polydioxanone (PDS) loaded with encapsulated drug at a predetermined concatenation is met by the ‘399 publication teaching the chemical may be incorporated into the fibers such as bioactive agents (page 10, lines 27-33), thus teaching agents in the polymer matrix forming the fiber, wherein any concentration would be ‘predetermined’.  The fiber may be formed of polydioxanone (page 15, lines 20-25).  The polymers are taught to be biodegradable (page 12, lines 1-10).
Regarding the limitation of wherein the packing density of the flexible degradable woven fabric is 1 warp per 1 weft yarns is met by the ‘399 publication teaching plain weave fabric (Figure 9, page 18, lines 10-15), which demonstrates one warp per one weft.
Regarding claim 2, the limitation of wherein the diameter of the electrospun fibrous yarn is in the range of 1 um to 500 um and individual fiber diameter of the electrospun fibrous yarn is in the range of 200 nm to 2000 nm is met by the ‘399 publication teaching the filament is taught to have a diameter less than 1 mm, preferably around 100 um or less (page 7, lines 20-25) teaching the individual fiber diameter.  The yarns are taught to have a diameter between 300 and 400 um (page 15, lines 20-25).
	Regarding claim 3, the limitation of wherein a weave pattern of the flexible woven fabric is selected from the group consisting of plain weave is met by the ‘399 publication teaching a plain woven patch (page 15, lines 30-35).
	Regarding claim 7, the limitation of wherein the device is configured to be sutured to the wall of peritoneal cavity is met by the ‘399 publication teaching the fabric to be used for medical application such as orthopedic or soft tissue repair, particularly in sutures, implants and tissue scaffolds (page 10, lines 20-35) and wherein the filaments used to product the fabric are taught to have increased strength (page 15, lines 25-35).  Thus the fabric would be capable of the intended use of being sutured to the wall of peritoneal cavity absent factual evidence to the contrary. 
	Regarding claim 12, the limitation of wherein the fibers are oriented along one or more planes is met by the ‘399 publication teaching the fibers undergoing stretching to align the fibers long its axis, preferably in the longitudinal direction (page 3, lines 30-35).
Regarding claim 13, the limitation of wherein the fabric is configured to be generally flat and flexible so as to be suturable into a body cavity is met by the ‘399 publication teaching a plain woven patch which can be used in medical applications (page 15, lines 30-35, Figure 9), which demonstrates a flat woven patch capable of the intended use of being suturable into a body cavity.  The ‘399 publication teaches the fabrics to be flexible (page 7, lines 20-30).

	The ‘399 publication does not specifically teach encapsulated paclitaxel, wherein the encapsulated paclitaxel is molecularly dispersed in a single polymer matrix and wherein the fabric is loaded with 10 w/w% paclitaxel to provide controlled and sustained release of the encapsulated paclitaxel (claim 1) over at least one month (claim 4).
	The ‘399 publication does not specifically teach wherein the flexible degradable woven fabric comprises a plurality of warps and wefts with modulated packing density configured to provide controlled and sustained release of the encapsulated paclitaxel by a combination of drug diffusion and polymer degradation (claim 1).
	The ‘399 publication does not specifically teach wherein the packing density of the flexible degradable woven with no gaps between heddles (claim 1).
The ‘771 publication teaches semi-degradable polymer composite drug delivery device for localized delivery of chemotherapeutic agents in conjunction with vertebral replacement cage for treatment of spinal neoplasm (abstract).  The sustained release local delivery system comprising a hydrogel and at least one biocompatible polymer, wherein the polymer further comprises at least one pharmacological agent.  The bioabsorbable polymer comprises a fibrous mat.  The mat is made from electrospinning process from poly(lactide) polymers.  The pharmaceutical agent is paclitaxel [0011]. The invention relates to permanent vertebral replacement cage and a polymeric composite drug delivery device [0014]. The polymer scaffold may be generated by any method known in the art including electrospinning [0062].  The present invention may also include antibiotic agents [0070].  The drug/polymer solution is taught as electrospun [0074] (reading on encapsulated paclitaxel that is molecularly dispersed in a single polymer matrix).  The ‘771 publication teaches due to the poor solubility of paclitaxel in aqueous solutions the drug release rate is between 0 and 100 days post implantation (reading on claim 4, ([0085]-[0087])).  The composition comprises between 0.1 and 100% w/w active ingredient [0056].
Nakielski teaches drug release from materials based on Electrospun Nanofibers (title).  Drug is taught as encapsulated in submicron fibers and subsequent controlled release of drugs.  The arrangement of the fibers within the mat were varied with the drug release modeled.  The regularly oriented fibers release is slower than the randomly oriented fibers.  By decreasing the distance between fibers the drug transport rate is reduced (abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to vary the packing density including the gaps between heddles to obtain the desired drug release rate as Nakielski teaches the packing of the fibers affects the release rate of the active agent, wherein closer packing results in a longer release rate of the active agent.  Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to pack the plain weave fibers taught by the ‘399 publication closely with no gaps between heddles to result in a slower release rate of paclitaxel.  
	That being said and in lieu of objective evidence of unexpected results, the fiber packing density including the heddle gap can be viewed as a variable which achieves the recognized result of controlling drug release rate. The optimum or workable range of dosing can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized heddle spacing and packing density nonobvious.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use paclitaxel in the fibers taught by the ‘399 publication because the ‘399 publication teaches the use of the fibers for orthopedic and tissue growth applications and the ‘771 publication teaches paclitaxel to be used with a spinal replacement surgery for cancer treatment, thus the use of paclitaxel for orthopedic treatment.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘771 publication teaches the use of paclitaxel in polymer fibers electrospun and formed into mats and the ‘399 publication is directed to fabrics formed of electrospun polymers which contain an active agent.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘399 publication teaches chemical incorporated into the fibers including bioactive agents, thus the ‘399 publication is not limiting to the active agents that can be used. One of ordinary skill in the art before the filing date of the claimed invention would have been motivated to use the paclitaxel in the fabrics taught by the ‘399 publication because the ‘399 publication teaches polymer fiber fabrics which release the active agent in a controlled manner (page 2, lines 15-20) and ‘771 publication teaches release between 0 and 100 days post implantation [0087], thus teaching a long term release is desired and the ‘771 publication teaches the fiber drug releasing device for the treatment of cancer.
The combination of references teach the claimed polymer and the claimed active agent in the claimed fibers formed into a fabric and thus would necessarily release the active agent by drug diffusion and polymeric degradation within the body.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/040399, Nakielski and US 2009/0304771 as applied to claims 1-4, 7 and 11-13 above, and further in view of US 2010/0291182 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-4, 7 and 11-12 are taught by the combination of the ‘399 publication, Nakielski and the ‘771 publication.  
The combination of references does not specifically teach further comprises a second polymer sheath electrospun over the fiber, wherein the second polymer sheath is configured to reduce an initial burst release of paclitaxel from the fabric (claim 9).
The combination of references does not specifically teach wherein the second polymer sheath is comprised of poly(lactide-co-glycolide) (claim 10).
The ‘182 publication teaches delivery of a therapeutic agent to a target location within a patient’s body.  The implant includes a fiber comprising a polymeric material and having a diameter up to about 20 microns and a first therapeutic within the fiber.  The implants may be fibers, yarn, ropes and patches (abstract).  The drug is taught as embedded into the fiber wherein the rate of degradation is taught to control the drug delivery rate [0027].  The fiber may be polydioxanone [0028].  The method of making includes an inner solution containing polymer, drug and solvent and the outer solution includes a polymer and solvent [0034] to form fibers through electrospinning [0035] wherein polymer are select from PLGA ([0027], [0044]).  Fibers without the sheath cover the core fiber had a more pronounced burst drug release profile [0046].
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a PLGA sheath over the fibers taught by the ‘399 publication because the ‘182 publication teaches it is well known to use a PLGA sheath over a core fiber in order to control the release rate of an active agent and reduce burst release.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using the sheath taught by the ‘182 publication over the fibers taught by the ‘399 publication because the ‘182 publication teaches a method of forming core-sheath polymer and drug containing fiber though an electrospinning method and the ‘399 publication teaches a polymer/drug fiber formed from electrospinning, thus teaching the use of the same method to form the polymeric fiber structure, wherein overlapping polymer such as the elected PDS polymer is taught to be used by both references in the electrospinning process.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to use the sheath structure over the fibers of the ‘399 publication because the ‘399 publication teaches the desire for release in a controlled manner and the ‘182 publication teaches the sheath structure provides a method to reduce burst release of the active agent.
Claim(s) 14-18 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/040399 (previously applied) in view of US 2009/0304771 (previously applied), US 2008/0228028 and Nakielski (Nakielski, Pawel et al, Modeling Drug Release from Materials Based on Electrospun Nanofibers; COMSOL Conference in Rotterdam, (2013) pgs. 1-6).
Regarding claim 14, the limitation of a device comprising a flexible woven fabric having a packing density, wherein the flexible woven fabric comprises electrospun continuous fibrous yarn with individual micro and nano fibers is met by the ‘399 publication teaching continuous filament from electrospun fibers which are assembled into multifilament yarns (abstract) wherein the continuous filaments are well suited for making yarns and fabrics because they are highly flexible and compliant (page 7, lines 1-5). The yarns and fabrics are taught to have flexibility (page 7, lines 25-30).  The woven fabrics are taught to be wells suited for medical applications such as orthopedic or soft tissue repair (page 10, lines 25-30).
Regarding the limitation of wherein the flexible degradable woven fabric comprises a single polymer comprising polydioxanone (PDS) loaded with encapsulated drug at a predetermined concatenation is met by the ‘399 publication teaching the chemical may be incorporated into the fibers such as bioactive agents (page 10, lines 27-33), thus teaching agents in the polymer matrix forming the fiber, wherein any concentration would be ‘predetermined’.  The fiber may be formed of polydioxanone (page 15, lines 20-25).  The polymers are taught to be biodegradable (page 12, lines 1-10).
Regarding claim 15, the limitation of wherein the diameter of the electrospun fibrous yarn is in the range of 1 um to 500 um and individual fiber diameter of the electrospun fibrous yarn is in the range of 200 nm to 2000 nm is met by the ‘399 publication teaching the filament is taught to have a diameter less than 1 mm, preferably around 100 um or less (page 7, lines 20-25) teaching the individual fiber diameter.  The yarns are taught to have a diameter between 300 and 400 um (page 15, lines 20-25).
	Regarding claim 16, the limitation of wherein a weave pattern of the flexible woven fabric is selected from the group consisting of plain weave is met by the ‘399 publication teaching a plain woven patch (page 15, lines 30-35).
	Regarding claim 18, the limitation of wherein the device is configured to be sutured to the wall of peritoneal cavity is met by the ‘399 publication teaching the fabric to be used for medical application such as orthopedic or soft tissue repair, particularly in sutures, implants and tissue scaffolds (page 10, lines 20-35) and wherein the filaments used to product the fabric are taught to have increased strength (page 15, lines 25-35).  Thus the fabric would be capable of the intended use of being sutured to the wall of peritoneal cavity absent factual evidence to the contrary. 
	Regarding claim 22, the limitation of wherein the fibers are oriented along one or more planes is met by the ‘399 publication teaching the fibers undergoing stretching to align the fibers long its axis, preferably in the longitudinal direction (page 3, lines 30-35).
Regarding claim 23, the limitation of wherein the fabric is configured to be generally flat and flexible so as to be suturable into a body cavity is met by the ‘399 publication teaching a plain woven patch which can be used in medical applications (page 15, lines 30-35, Figure 9), which demonstrates a flat woven patch capable of the intended use of being suturable into a body cavity.  The ‘399 publication teaches the fabrics to be flexible (page 7, lines 20-30).

	The ‘399 publication does not specifically teach encapsulated paclitaxel, wherein the encapsulated paclitaxel is molecularly dispersed in a single polymer matrix and wherein the fabric is loaded with 10 w/w% paclitaxel to provide controlled and sustained release of the encapsulated paclitaxel (claim 14) over at least one month (claim 17).
	The ‘399 publication does not specifically teach wherein the flexible degradable woven fabric comprises a plurality of warps and wefts with modulated packing density configured to provide controlled and sustained release of the encapsulated paclitaxel by a combination of drug diffusion and polymer degradation (claim 14).
	The ‘399 publication does not specifically teach wherein the packing density of the flexible degradable woven fabric with 2 warps to 2 wefts with no gaps between heddles (claim 14).
The ‘771 publication teaches semi-degradable polymer composite drug delivery device for localized delivery of chemotherapeutic agents in conjunction with vertebral replacement cage for treatment of spinal neoplasm (abstract).  The sustained release local delivery system comprising a hydrogel and at least one biocompatible polymer, wherein the polymer further comprises at least one pharmacological agent.  The bioabsorbable polymer comprises a fibrous mat.  The mat is made from electrospinning process from poly(lactide) polymers.  The pharmaceutical agent is paclitaxel [0011]. The invention relates to permanent vertebral replacement cage and a polymeric composite drug delivery device [0014]. The polymer scaffold may be generated by any method known in the art including electrospinning [0062].  The present invention may also include antibiotic agents [0070].  The drug/polymer solution is taught as electrospun [0074] (reading on encapsulated paclitaxel that is molecularly dispersed in a single polymer matrix).  The ‘771 publication teaches due to the poor solubility of paclitaxel in aqueous solutions the drug release rate is between 0 and 100 days post implantation (reading on claim 17, ([0085]-[0087])).  The composition comprises between 0.1 and 100% w/w active ingredient [0056].
Nakielski teaches drug release from materials based on Electrospun Nanofibers (title).  Drug is taught as encapsulated in submicron fibers and subsequent controlled release of drugs.  The arrangement of the fibers within the mat were asses with the drug release modeled.  The regularly oriented fibers release is slower than the randomly oriented fibers.  By decreasing the distance between fibers the drug transport rate is reduced (abstract).
The ‘028 publication teaches woven fabric (title) wherein the woven fabric is used for an implantable medical device (abstract).  Weave patterns for the device are taught that includes 2 warps per 2 wefts and 1 warp per 1 weft (Figures 5a and 5b).  The strands are taught to include monofilament or yarns [0020].  The woven fabric may be any kinds of weave including plain and basket weaves [0027] wherein the weave choice is depend on factors such as desired properties of the woven fabric [0028].  The medical devices are taught to include meshes [0044].
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to vary the packing density including the gaps between heddles to obtain the desired drug release rate as Nakielski teaches the packing of the fibers affects the release rate of the active agent, wherein closer packing results in a longer release rate of the active agent.  Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to pack the plain weave fibers taught by the ‘399 publication closely with no gaps between heddles to result in a slower release rate of paclitaxel.  
	That being said and in lieu of objective evidence of unexpected results, the fiber packing density including the heddle gap can be viewed as a variable which achieves the recognized result of controlling drug release rate. The optimum or workable range of dosing can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized heddle spacing and packing density nonobvious.
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention that the weave taught by the ‘399 publication maybe interchanged with a weave taught by the ‘028 publication as the ‘399 publication teaches a fibrous implant formed of a plain weave and the ‘028 publication teaches a fibrous implant which may be plain or basket weave, thus teaching interchangeable weave patterns in implantable medical device.  One of ordinary skill in the art before the filing date was made would have reasonable expectation of success as the ‘028 publication teaches the interchangeability of the weave patterns in an implantable device.  One of ordinary skill in the art before the filing date of the claimed invention would have a motivation to change the weave pattern as the ‘028 publication teaches selecting the desired weave pattern to obtain the desired fabric properties, thus teaching an optimizable parameter well known in the art.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use paclitaxel in the fibers taught by the ‘399 publication because the ‘399 publication teaches the use of the fibers for orthopedic and tissue growth applications and the ‘771 publication teaches paclitaxel to be used with a spinal replacement surgery for cancer treatment, thus the use of paclitaxel for orthopedic treatment.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘771 publication teaches the use of paclitaxel in polymer fibers electrospun and formed into mats and the ‘399 publication is directed to fabrics formed of electrospun polymers which contain an active agent.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘399 publication teaches chemical incorporated into the fibers including bioactive agents, thus the ‘399 publication is not limiting to the active agents that can be used. One of ordinary skill in the art before the filing date of the claimed invention would have been motivated to use the paclitaxel in the fabrics taught by the ‘399 publication because the ‘399 publication teaches polymer fiber fabrics which release the active agent in a controlled manner (page 2, lines 15-20) and ‘771 publication teaches release between 0 and 100 days post implantation [0087], thus teaching a long term release is desired and the ‘771 publication teaches the fiber drug releasing device for the treatment of cancer.
The combination of references teach the claimed polymer and the claimed active agent in the claimed fibers formed into a fabric and thus would necessarily release the active agent by drug diffusion and polymeric degradation within the body.

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/040399, Nakielski and US 2009/0304771 as applied to claims 14-18 and 22-23 above, and further in view of US 2010/0291182 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-4, 7 and 11-12 are taught by the combination of the ‘399 publication, Nakielski and the ‘771 publication.  
The combination of references does not specifically teach further comprises a second polymer sheath electrospun over the fiber, wherein the second polymer sheath is configured to reduce an initial burst release of paclitaxel from the fabric (claim 20).
The combination of references does not specifically teach wherein the second polymer sheath is comprised of poly(lactide-co-glycolide) (claim 21).
The ‘182 publication teaches delivery of a therapeutic agent to a target location within a patient’s body.  The implant includes a fiber comprising a polymeric material and having a diameter up to about 20 microns and a first therapeutic within the fiber.  The implants may be fibers, yarn, ropes and patches (abstract).  The drug is taught as embedded into the fiber wherein the rate of degradation is taught to control the drug delivery rate [0027].  The fiber may be polydioxanone [0028].  The method of making includes an inner solution containing polymer, drug and solvent and the outer solution includes a polymer and solvent [0034] to form fibers through electrospinning [0035] wherein polymer are select from PLGA ([0027], [0044]).  Fibers without the sheath cover the core fiber had a more pronounced burst drug release profile [0046].
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a PLGA sheath over the fibers taught by the ‘399 publication because the ‘182 publication teaches it is well known to use a PLGA sheath over a core fiber in order to control the release rate of an active agent and reduce burst release.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using the sheath taught by the ‘182 publication over the fibers taught by the ‘399 publication because the ‘182 publication teaches a method of forming core-sheath polymer and drug containing fiber though an electrospinning method and the ‘399 publication teaches a polymer/drug fiber formed from electrospinning, thus teaching the use of the same method to form the polymeric fiber structure, wherein overlapping polymer such as the elected PDS polymer is taught to be used by both references in the electrospinning process.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to use the sheath structure over the fibers of the ‘399 publication because the ‘399 publication teaches the desire for release in a controlled manner and the ‘182 publication teaches the sheath structure provides a method to reduce burst release of the active agent.

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Applicant argues the combination of the ‘399 publication, the ‘422 publication and the ‘771 publication does not teach or suggest the features amended into claim 1 such as the warps per weft with no gap between heddles and wherein the degradable woven fabric is loaded with w/w% paclitaxel to provide controlled sustained release of the encapsulated paclitaxel.
In response, Applicant is referred to the newly applied rejection above.  The ‘399 publication teaches plain weave and demonstrates 1 warp per 1 weft (Figure 9, page 18, lines 10-15).  Nakielski teaches drug release from materials based on Electrospun Nanofibers (title).  Drug is taught as encapsulated in submicron fibers and subsequent controlled release of drugs.  The arrangement of the fibers within the mat were asses with the drug release modeled.  The regularly oriented fibers release is slower than the randomly oriented fibers.  By decreasing the distance between fibers the drug transport rate is reduced (abstract), thus teaches the desire to optimize packing density and gaps in the heddles to obtain the desired release rate.  The ‘771 publication teaches due to the poor solubility of paclitaxel in aqueous solutions the drug release rate is between 0 and 100 days post implantation (reading on claim 17, ([0085]-[0087])).  The composition comprises between 0.1 and 100% w/w active ingredient [0056].
Applicant argues the ‘182 publication does not remedy the deficiencies of the ‘399 publication, the ‘442 patent and the ‘771 publication.
In response, Applicant’s arguments regarding the ‘399 publication, the ‘422 patent and the ‘771 publication are addressed as first presented.
Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613